DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 3rd, 2020 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 11 objected to because of the following informalities: Claim 11, line 3 uses the language “a solid state drive (“SSD”)”. However, in claim 1 the abbreviation SSD is given without the quotation marks around it. Examiner recommends removing the quotation marks around “SSD”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "wherein the abscissa of the two-dimensional coordinate" in Claim 3, line 7.  Additionally, the limitation in claim 3, line 8 “the ordinate represents the Process ID” also lacks prior antecedent basis. There is insufficient antecedent basis for this limitation in the claim.

Claim 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “receiving module, configured to receive”, “determining module, configured to determine”, “an obtaining module, configured to obtain”, and “a prediction module, configured to predict” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-7 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kachare et al. (US Publication No. 2019/0317901 -- "Kachare") in view of Espeseth et al. (US Publication No. 2018/0181328 – “Espeseth”).

	Regarding claim 1, Kachare teaches A method for predicting logical blocks address (LBA) information, comprising: receiving, by a Solid State Drive (SSD), a trace sent from a host, wherein the host can acquire the trace in a reusable environment; (Kachare paragraph [0026], The host interface 111 can receive host I/O commands 121 over various protocols such as peripheral component interconnect express (PCIe) or Ethernet, perform command fetching, initiation of the command execution, data transfers, and posting of completion entries back to the host application. The host interface 111 may parse the fetched commands, extract LBA, length of data transfer, and other command fields from the parsed commands, and provide them to the FTL layer 112. The FTL layer 112 performs translation from a logical address (e.g., logical block address) to a corresponding physical address and interfaces with the flash interface 113 to exchange user data as well as internal data necessary to execute background operations. A physical address may be in the form of a tuple, for example, (flash channel, block number, page number, page offset). The physical address can be used to either fetch the user data for a read command or program (or write) the received data for a write command depending on the type of the host I/O command. The trace includes I/O commands containing address information and is sent from the host. These can be received by a SSD, see Kachare paragraph [0025], In some embodiments, the SSD 100 is compatible with the non-volatile memory (NVMe) standard or the NVMe over Fabrics (NVMe-oF) standard. In the case of NVMe-oF, a host computer (not shown) running a host application may be coupled to the SSD 100 over a variety of network fabrics including, but not limited to, Ethernet, Fibre Channel, and InfiniBand. The terms, host computer and host application may be interchangeably used in the present disclosure without causing confusion) determining, by the SSD, one or more LBAs received by the SSD according to the trace; (Kachare paragraph [0032], Examples of the prediction outputs 172 that are fed to the FTL 112 include, but are not limited to, an LBA, an LBA cluster, a type of a host access (e.g., host commands, read/write/flush etc.), an imminent idle gap, an imminent access volume (e.g., b/w, size etc.), and other information regarding the DNN module 161. The SSD can determine a plurality or cluster of LBAs that are received during the trace operation (command), see Kachare paragraph [0029], The DNN module 161 processes the input vectors 171 such as an LBA, an opcode, a delta time, a namespace ID (NSID), a host ID, etc. and predicts LBA or LBA cluster that may be imminently accessed by the host application. The results of the DNN predictions may be stored in a prediction table 162 that associates one or more past host I/O request and a current host I/O request to a predicted host I/O request that may follow the current host I/O request. The format of the prediction table 162 may vary depending on the system configuration and the target application(s). Also see Kachare paragraph [0041], The input layer 210 receives input vectors 250 (e.g., the input vectors 171 of FIG. 1), and the output layer 221 can produce prediction outputs 251 (e.g., the prediction output 172 of FIG. 1). The input vectors 250 may include one or more of an LBA or a range of LBAs, an opcode, a stream ID, a namespace ID, a data size, a time stamp, etc. The prediction output 251 may include information concerning the next or a few of next commands to be issued by the host. For each of the host commands predicted based on a sequence of the input vectors 250, the prediction output 251 may correspond to an imminent host command itself, an LBA or a range of LBAs corresponding to a read or write command that is likely to be issued by the host, or a data size of the command. In another example, the prediction output 251 may include a categorical variable indicating whether the predicted host command is a read, write, flush (synchronize cache) command, a management command, or a diagnostic command) obtaining, by the SSD, a distribution of the LBAs by learning the LBAs (Kachare claim 1, wherein the host interface provides one or more input vectors to the one or more DNN modules, the one or more DNN modules provide one or more prediction outputs to the FTL that are associated with one or more past I/O requests and a current I/O request received from the host computer using the one or more input vectors. Kachare claim 10, The controller of claim 1, wherein the one or more prediction outputs includes one or more of an LBA, an LBA cluster, a type of a host access. A distribution of a plurality of logical block addresses (LBA) data can be obtained based on a prediction. Note that Kachare does not use a preset learning algorithm) and predicting, by the SSD, one or more subsequent LBAs based on the distribution of the LBAs (Kachare claim 1, A controller of a data storage device comprising: a host interface providing an interface to a host computer; a flash translation layer (FTL) translating a logical block address (LBA) to a physical block address (PBA) associated with an input/output (I/O) request received from the host computer via the host interface; a flash interface providing an interface to flash media of the data storage device to access data stored on the flash media of the data storage device; and one or more deep neural network (DNN) module for predicting an I/O access pattern of the host computer, wherein the host interface provides one or more input vectors to the one or more DNN modules, the one or more DNN modules provide one or more prediction outputs to the FTL that are associated with one or more past I/O requests and a current I/O request received from the host computer using the one or more input vectors, and wherein the one or more prediction outputs include at least one predicted I/O request following the current I/O request, and wherein the FTL prefetches data stored in the flash media that is associated with the at least one predicted I/O request. The algorithm and neural network can predict future LBA's based on the LBA data clusters as well as the I/O commands. Also see Kachare paragraph [0041], The input layer 210 receives input vectors 250 (e.g., the input vectors 171 of FIG. 1), and the output layer 221 can produce prediction outputs 251 (e.g., the prediction output 172 of FIG. 1). The input vectors 250 may include one or more of an LBA or a range of LBAs, an opcode, a stream ID, a namespace ID, a data size, a time stamp, etc. The prediction output 251 may include information concerning the next or a few of next commands to be issued by the host. For each of the host commands predicted based on a sequence of the input vectors 250, the prediction output 251 may correspond to an imminent host command itself, an LBA or a range of LBAs corresponding to a read or write command that is likely to be issued by the host, or a data size of the command. In another example, the prediction output 251 may include a categorical variable indicating whether the predicted host command is a read, write, flush (synchronize cache) command, a management command, or a diagnostic command).
	Kachare does not teach learning the LBAs based on a preset learning algorithm.
	However, Espeseth teaches learning the LBAs based on a preset learning algorithm (Espeseth paragraph [0067], If, at operation 620, the LBA is determined not to be assigned to the current processor under the current algorithm or the LBA is assigned to the current processor under the new algorithm, then execution proceeds to operation 626 of FIG. 6D. At operation 626, a determination is made whether the LBA is assigned to another processor under the current algorithm and the LBA is assigned to a third processor under the new algorithm. If so, at operation 628, a remote lock is obtained on the LBA from the other processor in a manner similar to that described in operation 418. At operation 630, a remote lock is obtained on the LBA from the third processor is obtained in a manner similar to that described in operation 418. Execution then loops back to operation 606. If, at operation 626, the LBA is determined not to be assigned to another processor under the current algorithm. Espeseth teaches using a determined and "current" (i.e., consistent) algorithm for the determination of the LBAs).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kachare with those of Espeseth. Espeseth teaches using a current/consistent algorithm for determination of the LBAs, which provides a level of consistency and stability that allows for additional functions to be used that can take advantage of the reliable and predictable results that the algorithm will produce. The consistent algorithm can also be used to better compare and contrast two different sets of data on how the LBA's produced can differ, since the user knows that the algorithm is preset and is not evolving or changing. As for the use of an algorithm altogether, the benefit is clear in that the system can better allocate resources to LBAs predicted to receive heavy usage (Espeseth paragraph [0058], According to aspects of the present disclosure, to help distribute the workload, storage access commands, such as read or write requests, may be distributed across the multiple processors based on the address range requested. For example, a LBA range may be divided such that processor 0 may be assigned a range with an address ending in 0x0XX and 0x8XX, processor 1 may be assigned a range with an address ending in 0x1XX and 0x9XX, and so on until all LBA ranges have been assigned. Each LBA range may be determined by any known technique. For example, the range may be a single contiguous range of LBAs, multiple contiguous LBA ranges, individual LBAs determined based on a hash or range division algorithm for determining multiple contiguous LBA ranges. Where multiple contiguous LBA ranges for a given processor are used, commands spanning multiple LBAs may be contained fully within a single processor's subset, while still allowing for LBA access patterns which have some spatial locality to be distributed across multiple processors. After LBA ranges have been determined, a host device may issue a read command starting at LBA 0x94E and this read command would then be directed to processor 1).

	Claims 6 and 11 are the corresponding system and device claims to method claim 1. They are rejected with the same references and rationale.

	Regarding claim 2, Kachare in view of Espeseth teaches The method of claim 1, wherein determining, by the SSD, the one or more LBAs comprises: determining, by the SSD, one or more reading and writing commands sent by the host according to the trace; (Kachare paragraphs [0022-0023], The present disclosure describes a technique for detecting spatial patterns in host I/O accesses using a neural network. Various applications running on one or more hosts may store user data in the same data storage device such as an SSD. This is more likely to happen with a significant increase of the storage capacity of the SSD as the technology evolves. As host applications read and write data from the SSD, there may be multiple patterns present in the data accesses to the SSD. Such patterns could be long and spread out over time. The SSD controller of the SSD can detect various patterns of data accesses by the host applications such as LBA or LBA-cluster patterns, non-volatile memory express (NVMe) commands (herein also referred to as opcodes), and/or imminent idle gaps or characteristics of anticipated host storage accesses. The SSD controller can use information regarding the patterns of data accesses based on various indicators to optimize the performance of the SSD in terms of bandwidth, latency, and the usage of the internal resources. According to one embodiment, the present system and method can employ a deep neural network (DNN)-based scheme such as a long short term memory (LSTM) network and a convolutional neural network (CNN) to efficiently detect data access patterns by host applications such as LBA/LBA-cluster patterns and predict imminent host access I/O operations such as LBA/LBA-cluster accesses and imminent host commands. The predicted host access I/O operations can be used to not only perform SSD-internal operations to provide the data requested by the host but also to schedule internal background operations utilizing the knowledge of the imminent host I/O access operations. The trace includes I/O commands as previously mentioned, which are detailed to be a plurality of read/write commands sent by the host for predicting LBA clusters) and determining, by the SSD, an LBA and a process ID parameter carried by the reading and writing commands (Kachare paragraphs [0029-0030], The DNN module 161 processes the input vectors 171 such as an LBA, an opcode, a delta time, a namespace ID (NSID), a host ID, etc. and predicts LBA or LBA cluster that may be imminently accessed by the host application. The results of the DNN predictions may be stored in a prediction table 162 that associates one or more past host I/O request and a current host I/O request to a predicted host I/O request that may follow the current host I/O request. The format of the prediction table 162 may vary depending on the system configuration and the target application(s). The prediction output 172 from the DNN module 161 such as an LBA, an opcode, an idle time, etc. are fed to the FTL layer 112 to perform various lookup actions to optimize the performance of the SSD 100 in response to a detected pattern of the host I/O operations. As the host application accesses the user data, the prediction error estimator 163 compares the predicted pattern of host I/O access and the actual host I/O access detected, and calculates any prediction errors 173 of the DNN module 161 if the result of the prediction result mismatches the actual host access pattern(s). The prediction error estimator 163 feeds the prediction errors 173 back to the DNN 161 for further training and relearning. The (re)training/(re)learning process of the DNN module 161 continues to refine the DNN model and better predict the patterns of the host I/O operations to optimize the performance of the SSD 100. The prediction table 162 is updated as the training/learning processes repeat. The prediction system can use the data carried by the commands such as LBA, host ID, and even process/command ID, listed here as opcode).

	Claims 7 and 12 are the corresponding system and device claims to method claim 2. They are rejected with the same references and rationale.


Allowable Subject Matter
Claims 3-5, 8-10 and 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: Dependent claims 3, 8 and 13 contain allowable subject matter that would be allowable if present in the independent claim. Claims 3, 8 and 13 recite further details regarding the prediction of LBA information that distinguish greatly from the existing prior art and applied reference. Specifically, these claims contain a process of recording information such as a target distance between adjacent LBA’s and comparing it to a threshold value and recording said distance and a process ID as the abscissa of a two-dimensional coordinate. This coordinate is then applied through a K-MEANS clustering operation to obtain a plurality “N” classes, which are established into LSTM (Long Short Term Memory) networks state machines and are trained through parameters by inputting the previously determined M two-dimensional coordinate into the “N” LSTM machines. This process is novel and is not taught by prior art in the current technological field. Dependent claims 4-5, 9-10 and 14-15 further depend on claims 3 and 13.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAH C KRIEGER whose telephone number is (571)272-3627. The examiner can normally be reached Monday - Friday 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 2136                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136